NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1571-19


STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ORRIC MITCHELL,

     Defendant-Appellant.
_______________________

                   Submitted February 2, 2021 – Decided April 30, 2021

                   Before Judges Fisher, Moynihan and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 18-01-0133.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stephen W. Kirsch, Designated Counsel, on
                   the brief).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Counsel, of counsel; Shiraz Deen, Assistant Prosecutor,
                   on the brief).

PER CURIAM
      Tried to a jury, defendant Orric Mitchell was found guilty of third-degree

possession of a controlled dangerous substance (CDS), N.J.S.A. 2C:35-10(a)(1);

third-degree possession of CDS with intent to distribute, N.J.S.A. 2C:35-5(a)(1),

-5(b)(3); and distribution of CDS in a quantity of less than one-half ounce,

N.J.S.A. 2C:35-5(a)(1), -5(b)(3).1 He appeals from his conviction and sentence,

arguing:

            POINT I

            THE JURY INSTRUCTION REGARDING THE
            CODEFENDANT'S TESTIMONY FOR THE STATE
            IMPROPERLY TOLD THE JURORS THAT IF THEY
            BELIEVED HIS TESTIMONY, THEY HAD "A
            RIGHT TO CONVICT DEFENDANT ON HIS
            TESTIMONY     ALONE"  -- A   PATENTLY
            ERRONEOUS INSTRUCTION UNDER THE FACTS
            OF THIS CASE.

            POINT II

            DETECTIVE QUINN IMPROPERLY PROVIDED
            OPINION TESTIMONY THAT TWICE VIOLATED
            THE DICTATES OF STATE V. MCLEAN,
            OFFERING OPINIONS THAT INVADED THE
            FACT-FINDING PROVINCE OF THE JURY AND
            WHICH EXPRESSED VIEWS ON THE GUILT OF
            THE DEFENDANT.



1
  Defendant was acquitted of fourth-degree obstruction of the administration of
law, N.J.S.A. 2C:29-1(a).
                                                                           A-1571-19
                                       2
            POINT III

            THE SENTENCE IMPOSED IS MANIFESTLY
            EXCESSIVE.

We affirm defendant's conviction but remand for resentencing.

      Detective Brian Quinn, of the Toms River Police Department, testified at

trial about his surveillance that led to defendant's arrest.    Quinn observed

defendant leave a room at a motel, heard him use a cell phone, and saw him

"look[] about the area as if looking to locate someone," then cross six lanes of

traffic on Route 37 and walk to a convenience store parking lot where he met

Robert Mercadante. Mercadante and defendant entered a vehicle, and, with

Mercadante driving, "travel[led] about two store fronts before . . . pulling over

to the side of the road in a dirt parking lot." After Mercadante parked, defendant

exited from the front passenger seat and crossed Route 37.

      Quinn "[c]ontinued surveillance" of Mercadante as he drove off and

parked in an isolated portion of a seafood establishment's parking lot. Quinn

approached the vehicle after observing Mercadante look down while

"manipulating an item on his lap" and saw "several wax folds of suspected

heroin on his lap." Quinn arrested Mercadante. Twenty folds bearing "a purple




                                                                            A-1571-19
                                        3
stamp of the word [']venom[' and] a picture of what appear[ed] to be a scorpion"

were recovered from the vehicle.

      Quinn then went to the motel where he first saw defendant.                 He

"ultimately" saw defendant, followed by a female later identified as defendant's

girlfriend, leaving the same room he had previously seen defendant twice exit.

Defendant was arrested and Quinn requested his consent to search that room.

Defendant advised Quinn "it wasn't his [m]otel room to consent to" and Quinn

would have to speak with his girlfriend.

      Quinn testified he spoke with the girlfriend, who was "very cooperative,"

and asked her for consent to search the room because he "believed there to be

additional quantities . . . of heroin" there. He identified a consent-to-search form

he said the girlfriend signed. During the search of the room police seized mail

addressed to defendant at that motel, $255 in cash from the pocket of men's pants

and a G-Shock watch case that contained approximately fifty folds of heroin, a

number of which were stamped with a purple scorpion and the word "venom"

and others stamped in red with the words "tunnel vision."

      Defendant argues Detective Quinn "functionally" told the jury "he

believed he was witnessing behavior indicative of drug-dealing" and "did

something similar with regard to the [m]otel room, offering the opinion that the


                                                                              A-1571-19
                                         4
room likely contained heroin as his reason for requesting consent to search th at

room." He contends these lay opinions invaded the province of the jury in

contravention of the holding in State v. McLean, 205 N.J. 438 (2011).

Defendant did not object at trial.

      Defendant claims the improper testimony occurred when "Quinn told the

jury that he was engaging in undercover surveillance on the day in question,

'watch[ing] the behaviors of people, look[ing] for any type of sign of something

indicative of some type of drug transaction,'" and then describing defendant's

activities as Quinn "continued" his surveillance of defendant from the motel

through the time defendant had met with Mercadante.

      Quinn's testimony, however, did not violate our Supreme Court's

prohibitions against improper lay or expert opinions because Quinn did not offer

any opinion. The freighted meaning defendant attaches to Quinn's testimony

about his surveillance cannot stand when that testimony is viewed in context.

      Quinn first told the jury that, in formulating his unit's activities for that

shift, they "opted to conduct surveillance of what [they referred] to as the east

end of town," an area known for "a higher level of drug distribution." When

asked what he meant by "surveillance," Quinn explained that his unit would

"basically find[] an area to sit, whether it be a . . . residential parking lot, a hotel


                                                                                 A-1571-19
                                           5
or motel parking lot . . . [and] just watch the behaviors of people, look for any

type of sign of something indicative of some type of – drug transaction."

        When he described his observations of defendant before, during and after

his meeting with Mercadante, Quinn never opined he believed defendant was

engaging in a drug transaction. Unlike the impermissible testimony in McLean,

neither the assistant prosecutor nor Quinn referenced his training and

experience; and Quinn never coupled his training and experience in replying to

the State's request to advise the jury about what he believed he observed. See

McLean, 205 N.J. at 461-63. He never opined as to defendant's guilt. See ibid.

        Quinn offered nothing more than his perceptions. Those were not lay

opinions. Quinn was a fact witness: one who testifies as to what "he or she

perceived through one or more of the senses." Id. at 460. "Fact testimony has

always consisted of a description of what the officer did and saw[.]" Ibid.

"Testimony of that type includes no opinion, lay or expert, and does not convey

information about what the officer 'believed,' 'thought' or 'suspected,' but instead

is an ordinary fact-based recitation by a witness with first-hand knowledge."

Ibid.

        Quinn did not link defendant's actions with his early testimony giving a

general description of surveillance. The jury was left to decide if defendant


                                                                              A-1571-19
                                         6
possessed and distributed the heroin found in Mercadante's possession. The jury

was left to weigh Quinn's testimony, as well as that given by Mercadante and

other State's witnesses about the folds found in Mercadante's lap and vehicle.

Quinn's testimony about his observations of defendant did not "intrude on the

province of the jury by offering, in the guise of opinions, views on the meaning

of facts that the jury is fully able to sort out . . . [or] express a view on the

ultimate question of guilt or innocence." Id. at 461.

      Defendant also argues Quinn's reply to the assistant prosecutor's question

about why he asked defendant's girlfriend for consent to search the motel room:

"I believed there to be additional quantities – of heroin in the room," also offered

opinion testimony that contravened McLean's prohibitions. The State does not

even address this issue in its merits-brief argument. Again, defendant did not

object to the testimony.

      The reason for Quinn's request to consent was of dubious relevance to the

jury's consideration of the case; it involved a legal issue relevant to a suppression

motion. In short, the assistant prosecutor should not have asked that question,

and the trial judge should have sua sponte prevented Quinn from answering.

      The testimony, however, related only to Quinn's reason for asking consent

to search. Quinn did not opine that he believed defendant possessed the heroin


                                                                               A-1571-19
                                         7
that was ultimately found in the room. Other evidence supported the link

between the heroin found and defendant, notwithstanding that only an officer's

fingerprint was found on the watch case: the observations of defendant twice

exiting the room that day, before and after his meeting with Mercadante; the

letter addressed to defendant at the motel; the stamps on some of the folds found

in the room that matched those in Mercadante's possession. The jury was left to

decide if the substance was heroin and if defendant possessed it with the intent

to distribute it. Quinn's belief that there was heroin in the room did not invade

the jury's province as to the elements of the crimes.

      Unless defendant timely made the "objection to admission known to the

trial court, the reviewing court will review for plain error, only reversing if the

error is 'clearly capable of producing an unjust result.'" State v. Rose, 206 N.J.

141, 157 (2011) (quoting R. 2:10-2). "Under that standard, defendant has the

burden of proving that the error was clear and obvious and that it affected his

substantial rights." State v. Morton, 155 N.J. 383, 421 (1998). Under the

circumstances of the case, we are convinced that isolated testimony was not

"clearly capable of producing an unjust result." R. 2:10-2.

      Defendant also contends the trial judge erred by failing to tailor to the

facts of this case that portion of a model jury instruction that provides: "If you


                                                                             A-1571-19
                                        8
believe this witness to be credible and worthy of belief, you have a right to

convict the defendant on his/her testimony alone, provided, of course, that upon

a consideration of the whole case, you are satisfied beyond a reasonable doubt

of the defendant’s guilt." Model Jury Charges (Criminal), "Testimony of A Co-

Defendant or Witness" (rev. Feb. 6, 2006).

      Mercadante testified as the State's witness after cooperating with the State

on an unrelated case; he had not pleaded guilty to the crimes charged in the

indictment returned against him and defendant. He confirmed he had telephoned

defendant and arranged the purchase of heroin as described, in large measure,

by Quinn's testimony.

      "[T]hat testimony alone," defendant avers in his merits brief, "did not

allow the jury to convict defendant of any of the charges in the case," in that "it

had nothing to do with the heroin found in the motel room, and . . . did not even

provide everything the jury needed to convict defendant on the distribution

charge, because [Mercadante] did not testify that the substance he received

actually was heroin; rather, the [State's] forensic scientist . . . provided that

testimony."     Defendant asserts the unabridged model instruction was

"misleading and false" because "Mercadante's testimony alone" was insufficient




                                                                             A-1571-19
                                        9
evidence to prove each element of the charged crimes; and the judge erred by

failing to delete the last sentence of the model charge.

       Before Mercadante testified, both counsel discussed Mercadante's

cooperation with the trial judge prompting the judge to advise counsel of the

pertinent model charge, including the footnote cautioning: "This charge should

not be given except upon the request of defense counsel." Ibid. Defense counsel

said the charge should be given during the final instructions.

       In the final instruction, the judge tailored the final charge to reflect that,

although Mercadante had received a plea offer from the State, he had not yet

pleaded guilty.2 The judge instructed the jury it could use "[e]vidence of . . .


2
    The model charge provides:

             __________, who was [charged with] [indicted for] the
             crime(s) that defendant is on trial for, has testified on
             behalf of the State.

             (When witness is a co-defendant and has pleaded guilty
             prior to defendant's trial)

             _________, who was [charged with] [indicted for] the
             crime(s) that defendant is on trial for, has pleaded
             guilty to (one/some of) those charges, namely
             ____________, and has testified on behalf of the State.
             Evidence of ________'s plea of guilty may be used only
             in determining the credibility or believability of the
             witness' testimony.


                                                                              A-1571-19
                                        10
Mercadante's plea offer . . . only in determining the credibility or believability

of the witness's testimony," and continued with model charge verbatim,

essentially telling the jury that Mercadante's credibility deserved careful

scrutiny and assessment "in the context of his special interest in the proceeding,"

State v. Spruill, 16 N.J. 73, 80 (1954), and that jurors could "not use . . .

Mercadante's plea offer as evidence that . . . defendant [was] guilty of the crimes

that he [was] charged with." The judge included the last sentence of the model

charge. Defendant did not object.

      It is axiomatic that appropriate jury charges are "essential to a fair trial."

State v. Savage, 172 N.J. 374, 387 (2002) (citing State v. Collier, 90 N.J. 117,

122 (1982)). When a defendant fails to object to a jury charge, we review for

plain error and "disregard any alleged error 'unless it is of such a nature as to

have been clearly capable of producing an unjust result.'" State v. Funderburg,

225 N.J. 66, 79 (2016) (quoting R. 2:10-2). Plain error in the context of jury

charges is "[l]egal impropriety in the charge prejudicially affecting the

substantial rights of the defendant and sufficiently grievous to justify notice by

the reviewing court and to convince the court that of itself the error possessed a




            [Ibid.]
                                                                              A-1571-19
                                       11
clear capacity to bring about an unjust result." State v. Camacho, 218 N.J. 533,

554 (2014) (alteration in original) (quoting State v. Adams, 194 N.J. 186, 207

(2008)). Furthermore, defense counsel's failure to object to a jury instruction

"is considered a waiver to object to the instruction on appeal." State v. Maloney,

216 N.J. 91, 104 (2013).

      In reviewing a jury charge, "[t]he charge must be read as a whole in

determining whether there was any error." State v. Torres, 183 N.J. 554, 564

(2005). In addition, "[t]he error must be considered in light of the entire charge

and must be evaluated in light 'of the overall strength of the State's case.'" State

v. Walker, 203 N.J. 73, 90 (2010) (quoting State v. Chapland, 187 N.J. 275, 289

(2006)).

      Read as a whole, in context with the entire final instruction, the focus of

the challenged model instruction was to inform the jury about the scope of the

analysis Mercadante's testimony warranted. Moreover, the last sentence did not

instruct the jury it could simply convict defendant on Mercadante's testimony

alone; it conditioned the acceptance of his testimony on the jury finding it

credible. Only then could the jury use that testimony, while also considering

"the whole case," to convict defendant if, as the jury was also instructed, it was

satisfied the State proved the elements of the crimes charged beyond a


                                                                              A-1571-19
                                        12
reasonable doubt. The "whole case" included the evidence related to the heroin

found in the motel room, and the State's uncontested evidence proving that all

seized wax folds contained heroin, a controlled dangerous substance. We thus

conclude there was no error, let alone plain error, in the final jury instruction.

      Lastly, defendant challenges his sentences—concurrent prison terms of

nine years with four years of parole ineligibility on the possession with intent to

distribute and distribution counts—averring the trial judge double-counted the

predicate offense to impose a mandatory extended term pursuant to N.J.S.A.

2C:43-6(f) and to find all three aggravating factors used in determining

defendant's base term; and the judge did not consider "the relatively tiny amount

of heroin involved in the case."

      We "review sentencing determinations in accordance with a deferential

standard." State v. Fuentes, 217 N.J. 57, 70 (2014). In our review, we "must

not substitute [our] judgment for that of the sentencing court." Ibid. We will

affirm a sentence unless:

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."


                                                                              A-1571-19
                                        13
            [Ibid. (alteration in original) (quoting State v. Roth, 95
            N.J. 334, 364-65 (1984)).]

      The judge imposed the mandatory extended term—which defendant

concedes in his merits brief was properly imposed—based on "one count of

manufacturing, distributing[] or dispensing heroin" of which defendant was

found guilty in Essex County.

      The judge reviewed defendant's court history that included a juvenile and

adult record. The judge considered defendant's juvenile probationary sentence

for robbery and adjudications for other offenses including a distribution -related

drug offense and receiving stolen property.          The judge also delineated

defendant's adult convictions: a 2002 drug possession for which he received

probation; the 2004 Essex County convictions for, in addition to the predicate

offense used to impose the extended term, a drug possession, school-zone drug

offense, resisting arrest and hindering apprehension for which he received an

aggregate five-year prison term with three years of parole ineligibility, including

an escape and return to prison on that sentence; a 2008 second-degree eluding

and resisting arrest for which he received a maximum sentence of ten years; and

a 2016 disorderly persons hindering offense.

      Immediately after listing all of defendant's prior adjudications and

convictions the judge found aggravating factor three, the risk defendant will

                                                                             A-1571-19
                                       14
commit another offense, N.J.S.A. 2C:44-1(a)(3), ostensibly based on the prior

court history because the judge gave that factor "very heavy weight because o f

his lengthy record."    The judge also found and gave "heavy weight" to

aggravating factor six, the seriousness of defendant's prior record, N.J.S.A.

2C:44-1(a)(6), based on his juvenile and adult history including the predicate

offense for the extended term.

       Although, contrary to defendant's argument, the trial judge did not

consider the predicate offense in finding aggravating factor nine, the need to

deter defendant and others, N.J.S.A. 2C:44:1(a)(9), the judge did consider that

predicate offense in determining the other two aggravating factors. The trial

judge rightfully considered aspects other than the predicate offense in

determining the applicability and weight of the aggravating factors, including

defendant's juvenile record, probation records and response to rehabilitative

efforts. See State v. Dunbar, 108 N.J. 80, 92 (1987). But he connected all prior

indictable convictions to his findings regarding aggravating factors three and

six.

       We are unable to determine from the record what weight the judge gave

to the predicate conviction used to impose the extended term. If the predicate

offense was used to increase the base term, it would constitute double-counting,


                                                                          A-1571-19
                                      15
a practice decried by the Court in Dunbar. Id. at 91-92; see also State v.

Vasquez, 374 N.J. Super. 252, 267 (App. Div. 2005) (holding the Dunbar

rationale, addressing "an extended term sentence imposed on a persistent

offender pursuant to N.J.S.A. 2C:44-3a," applicable "to an extended term

sentence imposed pursuant to N.J.S.A. 2C:43-6f"). As such, we are constrained

to remand this matter for resentencing at which the predicate offense should not

be considered in determining the length of defendant's sentence. We leave to

the trial judge the extent to which, if at all, the removal of the predicate offense

from the sentencing determination impacts the length of the term imposed.

      Affirmed in part, remanded for resentencing consistent with this opinion.

We do not retain jurisdiction.




                                                                              A-1571-19
                                        16